DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, U.S. Patent Application Publication 2012/0285116 in view of Penland, U.S. Patent Application Publication 2016/0258116.
Regarding claim 1, Walker discloses a structural panel comprising: an upper subpanel (4), the upper subpanel provided with a plurality of downwardly extending spacers (14) affixed thereto; a lower subpanel (6), the lower subpanel provided with a plurality of upwardly extending spacers (12) affixed thereto; wherein, when the upper subpanel is disposed atop the lower subpanel, the downwardly extending spacers and the upwardly extending spacers are configured, along with the lower subpanel and upper subpanel, to define at least one void space (spaces between elongate components) disposed between the upper subpanel and the lower subpanel; a service channel (space between components 12 or 14), disposed within the void space; and a building service preinstalled within the service channel , the building service is selected from the group consisting of: wiring for electricity; wiring for lighting; a heating, ventilation or air conditioning system; underfloor heating: a sprinkler system; fire fighting and detection equipment; a communications service; and a plurality of sensors (paragraph 44; electrical wires would need to be installed prior to finishes of a structure), but does not disclose wherein the panel system is substantially made from mass timber.  Penland teaches elongated timber structural members used in a building panel (115; paragraph 46).  It would have been obvious to one having ordinary skill in the rt before the effective filing date of the claimed invention to utilize mass timber if it is readily available and for its fire resistance properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Regarding claim 2, Walker discloses a structural panel wherein at least one downwardly extending spacer of the plurality of downwardly extending spacers matingly cooperates with at least one upwardly extending spacer of the plurality of upwardly extending spacers in order to achieve truss action therebetween (see Fig. 4, generally).
Regarding claim 3, Walker discloses a structural panel wherein the building service is selected from the group consisting of: wiring for electricity (paragraph 44); wiring for lighting; a heating, ventilation or air conditioning system; underfloor heating; a sprinkler system; fire fighting and detection equipment; a communications service (wired internet, cable or phone service); and a plurality of sensors.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, U.S. Patent Application Publication 2012/0285116 in view of Penland, U.S. Patent Application Publication 2016/0258116 and Taraba et al., U.S. Patent Application Publication 2010/0325990.
Regarding claim 4, Walker discloses a structural panel, but does not specifically disclose wherein the downwardly extending spacers or the upwardly extending spacers is configured with one or more orifices to allow access to the service channel for purposes facilitating installation or maintenance of the building service.  Taraba teaches apertures within the eleongate members within a panel (168).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize apertures within a set of spacers to have fluid connectivity between each set of spacers.  The phrases “configured with,” “to allow,” and “for purposes facilitating” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Allowable Subject Matter
Claims 6-7, 9-10,12 are allowed.  Upon further review, it would not be obvious to modify the container structure of Fan with mass timber elements as well as the complex panel structure as taught by Walker which includes spacers in both inner and outer surfaces of panels which allow for conduits to be installed within the panel.
Response to Arguments
Applicant's arguments filed 10/03/2022 regarding claims 1-4 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that a mass timber would not be an obvious modification to the building panel of Walker, the examiner respectfully disagrees.  Walker discloses that “readily available building materials” are to be used (paragraph 52) and that a plywood is only an option and not a requirement (paragraph 142).  As particular loads are not required for the operation on Walker’s panel, nor are they a proponent of the claims, the examiner maintains that the substitution of timber elements would be obvious and the rejection stands.
Regarding the applicant’s argument that the building services taught by Walker are not preinstalled, the examiner respectfully disagrees.  Walker does indeed teach the services within channels of the panel as set forth above and in the prior Office Action.  Walker does not specifically disclose at what point in a timeline the conduits are to be installed.  As the present invention does not claim building of the panels, including the conduits within the panels, at a location and subsequently delivering them to a construction site, one having ordinary skill can assume that the entire process can be done at the building site.  It is inherent that the conduits will be installed prior to the completion of the building structure utilizing the panels, and therefore it is inherent that the building services are preinstalled; prior to the completion of the assembled building structure.  The rejection stands.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/GISELE D FORD/Examiner, Art Unit 3633